 

Exhibit 10.7

 

RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:

_____________________________________

 

 

No. of Restricted Share Units:

____________________

 

 

Grant Date:

____________________

   

Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”)
hereby grants an award of the number of Restricted Share Units listed above (an
“Award”) to the Grantee named above.  Each Restricted Share Unit shall relate to
one ordinary share, par value US$0.0001 per share (the “Ordinary Shares”) of the
Company.  The Ordinary Shares may be represented by American Depositary Shares
(“ADSs”), and each ADS represents 13 Ordinary Shares. References herein to the
issuance of Ordinary Shares shall also refer to the issuance of ADSs on the same
basis of one ADS for every 13 Ordinary Shares.  Capitalized terms in this
Restricted Share Unit Award Agreement for Non-Employee Directors (this
“Agreement”) shall have the meaning specified in the Plan, unless defined
differently herein.

1.         Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any Ordinary Shares issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Share Units have vested as provided in Paragraph 2 of
this Agreement and (ii) Ordinary Shares have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

2. Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the earlier of the first
anniversary of the Grant Date or the first annual meeting of shareholders
following the Grant Date, so long as the Grantee remains a director of the
Company on such date; provided that if (i) the Grantee shall die while in the
service of the Company, (ii) the Grantee’s service as a director of the Company
terminates by reason of the Grantee’s disability (within the meaning of Section
409A of the Code), (iii) the Grantee’s service terminates in connection with the
consummation of a Sale Event or (iv) a Sale Event occurs and this Award is not
assumed, continued or substituted in connection with such Sale Event, then in
any such case, the Restricted Share Units shall become immediately vested and
nonforfeitable.  The date upon which such Restricted Share Units vest in
accordance with this Paragraph 2 shall be referred to herein as the “Vesting
Date.”

 

In determining the number of vested Restricted Share Units at the time of any
vesting, the number of Ordinary Shares shall be rounded down to the nearest
whole ADS or the nearest increment of 13 Ordinary Shares.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3.         Termination of Service.  Except as set forth in Paragraph 2 above, if
the Grantee’s service with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Share Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Share Units.

4.         Issuance of Ordinary Shares.  As soon as practicable following the
Vesting Date (but in no event later than two and one-half (2.5) months after the
end of the year in which the Vesting Date occurs), the Company shall issue to
the Grantee the number of Ordinary Shares equal to the aggregate number of
Restricted Share Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
shareholder of the Company with respect to such Ordinary Shares.





--------------------------------------------------------------------------------

 

 

5.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.

6.         Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.

7.         No Right to Continue as a Director.  Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a member of
the Board.

8.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

9.         Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and agents of (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

10.       Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

BEIGENE, LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

   

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Grantee (including through an online acceptance process) is acceptable.

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

Grantee’s signature

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Grantee’s address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:

No. of Restricted Share Units:

Grant Date:

Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”)
hereby grants an award of the number of Restricted Share Units listed above (an
“Award”) to the Grantee named above.  Each Restricted Share Unit shall relate to
one ordinary share, par value US$0.0001 per share (the “Ordinary Shares”) of the
Company.  The Ordinary Shares may be represented by American Depositary Shares
(“ADSs”), and each ADS represents 13 Ordinary Shares. References herein to the
issuance of Ordinary Shares shall also refer to the issuance of ADSs on the same
basis of one ADS for every 13 Ordinary Shares.  Capitalized terms in this
Restricted Share Unit Award Agreement for Company Employees (this “Agreement”)
shall have the meaning specified in the Plan, unless defined differently herein.

1 Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
Ordinary Shares issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Share Units have vested as provided in Paragraph 2 of this Agreement
and (ii) Ordinary Shares have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2 Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the date(s) specified in the
following schedule (the “Vesting Date”) so long as the Grantee has served
continuously as an employee of the Company or a Subsidiary on such dates.  If a
series of Vesting Dates is specified, then the restrictions and conditions in
Paragraph 1 shall lapse only with respect to the number of Restricted Share
Units specified as vested on such date.

Incremental Number of
Restricted Share Units Vested

Vesting Date

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

 

In determining the number of vested Restricted Share Units at the time of any
vesting, the number of Ordinary Shares shall be rounded down to the nearest
whole ADS or the nearest increment of 13 Ordinary Shares.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3 Termination of Employment.  If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Share Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Share Units.





--------------------------------------------------------------------------------

 

 

4 Issuance of Ordinary Shares.  As soon as practicable following each Vesting
Date (but in no event later than two and one-half (2.5) months after the end of
the year in which the Vesting Date occurs), the Company shall issue to the
Grantee the number of Ordinary Shares equal to the aggregate number of
Restricted Share Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
shareholder of the Company with respect to such Ordinary Shares.

5 Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. 

6 Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for any applicable income,
employment or other tax purposes, pay to the Company or any Subsidiary or make
arrangements satisfactory to the Administrator for payment of any taxes required
by law to be withheld on account of such taxable event.  To satisfy in full such
minimum tax withholding obligation, Grantee hereby authorizes the Company to,
and the Company shall, withhold from Ordinary Shares to be issued hereunder that
number of Ordinary Shares that would satisfy the minimum required tax
withholding amount due and to sell such Ordinary Shares through a broker of the
Company’s choosing (i.e., “mandatory sell to cover”). As of the date hereof,
Grantee certifies that this Agreement is entered into in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1 of the
Securities Exchange Act of 1934, as amended, or any other securities laws. While
this Agreement is in effect, Grantee agrees (i) not to enter into or alter any
corresponding or hedging transaction or position with respect to the securities
covered by this Agreement (including, without limitation, with respect to any
securities convertible or exchangeable into Ordinary Shares) and (ii) not to
attempt to exercise any influence over how, when or whether to effect the
withholding and sale of Ordinary Shares pursuant to this Section 6.

7 Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8 No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

9 Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10 Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and agents (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.





--------------------------------------------------------------------------------

 

 

11 Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

BEIGENE, LTD.

By:

Name:

Title:

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Grantee (including through an online acceptance process) is acceptable.

Dated:

Grantee’s signature

Name:

 

Grantee’s address:













--------------------------------------------------------------------------------

 

 

NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE CONSULTANTS
UNDER THE BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

No. of Option Shares:       Ordinary Shares (as defined below)

Option Exercise Price per Share:$

[IF U.S. Taxpayers, Fair Market Value on Grant Date]

Grant Date:

Expiration Date:

[No more than 10 years]

Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability (the “Company”),
hereby grants to the Optionee named above, who is a Consultant of the Company,
an option (the “Share Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of ordinary shares, par value
US$0.0001 per share (the “Ordinary Shares”), of the Company specified above at
the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan.  The Ordinary Shares may be
represented by American Depositary Shares (“ADSs”), and each ADS represents 13
Ordinary Shares.  References herein to the issuance of Ordinary Shares shall
also refer to the issuance of ADSs on the same basis of one ADS for every 13
Ordinary Shares.  The Option Exercise Price per ADS shall equal the Option
Exercise Price per Share multiplied by 13.  Capitalized terms in this
Non-Qualified Share Option Agreement for Consultants (this “Agreement”) shall
have the meaning specified in the Plan, unless defined differently herein.

1 Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee has continuously provided service to
the Company or a Subsidiary as a Consultant on such dates:

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.





--------------------------------------------------------------------------------

 

 

2 Manner of Exercise.

(a) The Optionee may exercise this Share Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of Optionee’s
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above.  Payment instruments will
be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of law, and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Ordinary Shares to be purchased
pursuant to the exercise of Share Options under the Plan and any subsequent
resale of the Ordinary Shares will be in compliance with applicable laws and
regulations.  In the event the Optionee chooses to pay the purchase price by
previously-owned Ordinary Shares through the attestation method, the number of
Ordinary Shares transferred to the Optionee upon the exercise of the Share
Option shall be net of the Ordinary Shares attested to.

(b) The Ordinary Shares purchased upon exercise of this Share Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Ordinary Shares.

(c) The minimum number of Ordinary Shares with respect to which this Share
Option may be exercised at any one time shall be 104 Ordinary Shares and shall
be exercised in increments of 13 Ordinary Shares, unless the number of Ordinary
Shares with respect to which this Share Option is being exercised is the total
number of Ordinary Shares subject to exercise under this Share Option at the
time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Share Option shall be exercisable after the Expiration Date.

3 Termination as Consultant. If the Optionee ceases to be a Consultant to the
Company or a Subsidiary for any reason, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
the Optionee ceased to provide services, for a period of three months after the
date the Optionee ceased to provide services or until the Expiration Date, if
earlier.  Any portion of this Share Option that is



--------------------------------------------------------------------------------

 

 

not exercisable on the date the Optionee ceases to be a Consultant  to the
Company or a Subsidiary shall terminate immediately and be of no further force
or effect.

4 Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. 

5 Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6 No Obligation to Continue as a Consultant or Service Provider.  Neither the
Plan nor this Share Option confers upon the Optionee any rights with respect to
continuance as a Consultant or other service provider to the Company or a
Subsidiary. 

7 Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

8 Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and agents (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

9 Notices.  Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

BEIGENE, LTD.

By:

Name:
Title:

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is



--------------------------------------------------------------------------------

 

 

acceptable.

Dated:

Optionee’s Signature

 

Optionee’s name and address:













--------------------------------------------------------------------------------

 

 

NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

Name of Optionee:

_____________________________________

 

 

No. of Option Shares:

____________________ Ordinary Shares (as defined below)

 

 

Option Exercise Price per Share:

$___________________

 

[If U.S. Taxpayers, Fair Market Value on Grant Date]

 

 

Grant Date:

____________________

 

 

Expiration Date:

____________________

 

[No more than 10 years]

   

Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”)
hereby grants to the Optionee named above, who is a Non-Employee Director (as
defined in the Plan), an option (the “Share Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of ordinary
shares, par value US$0.0001 per share (the “Ordinary Shares”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  The Ordinary
Shares may be represented by American Depositary Shares (“ADSs”), and each ADS
represents 13 Ordinary Shares.  References herein to the issuance of Ordinary
Shares shall also refer to the issuance of ADSs on the same basis of one ADS for
every 13 Ordinary Shares.  The Option Exercise Price per ADS shall equal the
Option Exercise Price per Share multiplied by 13.  Capitalized terms in this
Non-Qualified Share Option Agreement for Non-Employee Directors (this
“Agreement”) shall have the meaning specified in the Plan, unless defined
differently herein.

1. Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as described in Section 2 of
the Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable in full upon the earlier of the first anniversary of the
Grant Date or the first annual meeting of shareholders following the Grant Date,
so long as the Optionee has served continuously as a member of the Board on such
date; provided that if (i) the Optionee shall die while in the service of the
Company, (ii) the Optionee’s service as a director of the Company terminates by
reason of the Optionee’s disability (within the meaning of Section 409A of the
Code), (iii) the Optionee’s service as a director of the Company terminates in
connection with the consummation of a Sale Event or (iv) a Sale Event occurs and
this Share Option is not assumed, continued or substituted in connection with
such Sale Event, then in any such case, this Share Option shall become
immediately vested and exercisable in full. 

In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2.         Manner of Exercise.  

(a)         The Optionee may exercise this Share Option only in the following
manner: from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of Optionee’s
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open



--------------------------------------------------------------------------------

 

 

market or that are beneficially owned by the Optionee and are not then subject
to any restrictions under any Company plan and that otherwise satisfy any
holding periods as may be required by the Administrator; (iii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the option purchase price,
provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; (iv) if
permitted by the Administrator, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of Ordinary Shares issuable upon
exercise by the largest whole number of Ordinary Shares with a Fair Market Value
that does not exceed the aggregate exercise price; or (v) a combination of (i),
(ii), (iii) and (iv) above.  Payment instruments will be received subject to
collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of law, and  (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Ordinary Shares to be purchased
pursuant to the exercise of Share Options under the Plan and any subsequent
resale of the Ordinary Shares will be in compliance with applicable laws and
regulations.  In the event the Optionee chooses to pay the purchase price by
previously-owned Ordinary Shares through the attestation method, the number of
Ordinary Shares transferred to the Optionee upon the exercise of the Share
Option shall be net of the Ordinary Shares attested to.

(b)         The Ordinary Shares purchased upon exercise of this Share Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Ordinary Shares.

(c)         The minimum number of Ordinary Shares with respect to which this
Share Option may be exercised at any one time shall be 104 Ordinary Shares and
shall be exercised in increments of 13 Ordinary Shares, unless the number of
Ordinary Shares with respect to which this Share Option is being exercised is
the total number of Ordinary Shares subject to exercise under this Share Option
at the time.

(d)         Notwithstanding any other provision hereof or of the Plan, no
portion of this Share Option shall be exercisable after the Expiration Date.

3.         Termination as Director.  If the Optionee ceases to be a Director for
any reason including by reason of the Optionee’s death, any portion of this
Share Option outstanding on such date may be exercised, to the extent
exercisable on the date the Optionee ceased to be a Director, for a period of
three years after the date the Optionee ceased to be a Director or until the
Expiration Date, if earlier.  Any portion of this Share Option that is not
exercisable on the date the Optionee ceases to be a Director shall terminate
immediately and be of no further force or effect.

4.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Share Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan. 

5.         Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.





--------------------------------------------------------------------------------

 

 

6.         No Right to Continue as a Director.  Neither the Plan nor this Share
Option confers upon the Optionee any rights with respect to continuance as a
member of the Board. 

7.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Share Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.

8.         Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and agents (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

9.         Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on filewith the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

 

 

 

 

   

BEIGENE, LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

   

   

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is acceptable.

   

Date:_________________________________

   

 

 

 

Optionee’s signature

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Optionee’s address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 

 

NON-QUALIFIED SHARE OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

No. of Option Shares:Ordinary Shares (as defined below)

Option Exercise Price per Share:$

[If U.S. Taxpayers, Fair Market Value on Grant Date]

Grant Date:

Expiration Date:

[No more than 10 years]

Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the date of grant (the “Plan”), BeiGene, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, (the “Company”)
hereby grants to the Optionee named above an option (the “Share Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of ordinary shares, par value US$0.0001 per share (the “Ordinary Shares”)
of the Company specified above at the Option Exercise Price per Share specified
above subject to the terms and conditions set forth herein and in the Plan.  The
Ordinary Shares may be represented by American Depositary Shares (“ADSs”), and
each ADS represents 13 Ordinary Shares.  References herein to the issuance of
Ordinary Shares shall also refer to the issuance of ADSs on the same basis of
one ADS for every 13 Ordinary Shares.  The Option Exercise Price per ADS shall
equal the Option Exercise Price per Share multiplied by 13.  This Share Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.  Capitalized terms in this
Non-Qualified Share Option Agreement for Company Employees (this “Agreement”)
shall have the meaning specified in the Plan, unless defined differently herein.

1 Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as described in Section 2 of
the Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee has served continuously as an employee
of the Company or a Subsidiary on such dates:

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.





--------------------------------------------------------------------------------

 

 

2 Manner of Exercise.

(a) The Optionee may exercise this Share Option only in the following manner:
from time to time on or prior to the Expiration Date of this Share Option, the
Optionee may give written notice to the Administrator of Optionee’s election to
purchase some or all of the Option Shares purchasable at the time of such
notice.  This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above.  Payment instruments will
be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of law, and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Ordinary Shares to be purchased
pursuant to the exercise of Share Options under the Plan and any subsequent
resale of the Ordinary Shares will be in compliance with applicable laws and
regulations.  In the event the Optionee chooses to pay the purchase price by
previously-owned Ordinary Shares through the attestation method, the number of
Ordinary Shares transferred to the Optionee upon the exercise of the Share
Option shall be net of the Ordinary Shares attested to.

(b) The Ordinary Shares purchased upon exercise of this Share Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Ordinary Shares.

(c) The minimum number of Ordinary Shares with respect to which this Share
Option may be exercised at any one time shall be 104 Ordinary Shares and shall
be exercised in increments of 13 Ordinary Shares, unless the number of Ordinary
Shares with respect to which this Share Option is being exercised is the total
number of Ordinary Shares subject to exercise under this Share Option at the
time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Share Option shall be exercisable after the Expiration Date.

3 Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary is terminated, the period within which to exercise the Share Option
may be subject to earlier termination as set forth below.





--------------------------------------------------------------------------------

 

 

(a) Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Share Option outstanding on such
date, to the extent exercisable on the date of death, may be exercised by the
Optionee’s legal representative or legatee for a period of 12 months after the
date of death or until the Expiration Date, if earlier.  Any portion of this
Share Option that is not exercisable on the date of death shall terminate
immediately and be of no further force or effect.

(b) Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Share Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may be exercised by the Optionee
for a period of 12 months after the date of disability or until the Expiration
Date, if earlier.  Any portion of this Share Option that is not exercisable on
the date of disability shall terminate immediately and be of no further force or
effect.

(c) Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Share Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.

(d) Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months after the date of termination or
until the Expiration Date, if earlier.  Any portion of this Share Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and
Optionee’s representatives or legatees.

4 Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. 

5 Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6 Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Share Option becomes a taxable event for any applicable income,
employment or other tax purposes, pay to the Company or any Subsidiary or make
arrangements satisfactory to the Administrator for payment of any taxes required
by law to be withheld on account of such taxable event.  The Company shall have
the authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from Ordinary Shares to be issued
to the Optionee a number of Ordinary Shares with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

7 No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.





--------------------------------------------------------------------------------

 

 

8 Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

9 Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and agents (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

10 Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

BEIGENE, LTD.

By:

Name:

Title:

The undersigned hereby agrees to the terms and conditions of the foregoing
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is acceptable.

Date:

Optionee’s signature

Name:

 

Optionee’s address:







 



--------------------------------------------------------------------------------